DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the communication filed 11/17/2022. Claims 1, 3, and 7-10 are currently pending, claims 2 and 4-6 canceled and claims 1 and 7-8 amended. 

Response to Arguments
Applicant’s arguments, see response, filed 09/28/2022, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of 06/28/2022 has been withdrawn in light of amendments to the claims. 
Applicant's arguments filed 09/28/2022, with respect to the art rejections, have been fully considered but they are not persuasive. While examiner agrees that the prior art Gandhi does teach all the limitations as amended in claim 1, it is disagreed that application is in condition for allowance. The prior art Brunell teaches limitations of the one or more actions to be performed, see rejection to follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0135384 to Gandhi et al. (Gandhi) in view of US Patent Application Publication 2004/0123600 to Brunell et al. (Brunell).
In Reference to Claim 1
Gandhi discloses a computer-implemented method comprising (Fig. 3: 100): 
receiving an operability determination (Fig. 3: such as 118, 120) for a compressor of a gas turbine engine ([0018: such as data for a compressor wheel), the operability determination being determined using an output from a machine learning algorithm trained ([0042], [0018]: models 114 for instance) using data quantifying damage received by compressor blades ([0042]: such as a cracked blade); 
determining, using the received operability determination (such as decision process 122 and [0042]: such as control actions), one or more actions to be performed to increase operational safety of the gas turbine engine ([0002]: such as operation of the engine other than shutting the engine down); 
generating control data using the determined one or more actions ([0042]: such as data related to adjusting parameters or control actions); and 
performing, as the one or more actions, one or more of the following: controlling a component of the gas turbine engine ([0017], [0019]: such as valves or switches) using the generated control data (122 for instance).
Gandhi does not explicitly teach “… performing, as the one or more actions, one or more of the following: controlling the rate of fuel deliverable to a combustor of the gas turbine engine so as to avoid fueling spikes and to limit slam accelerations, controlling an operational state of one or more bleed valves of the compressor, and controlling the orientation of one or more stators of the compressor ….”
Brunell is related to a computer-implemented method (abstract: such as adaptive model-based systems), as the claimed invention, and teaches performing (Fig. 5 and [0028]: as part of an adaptive control system including control signals), as the one or more actions, one or more of the following: controlling an operational state of one or more bleed valves ([0030]: such controlling of bleed valves through actuators), and controlling the orientation of one or more stators ([0030]: such controlling of variable stator vanes through actuators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Gandhi performing, as the one or more actions, one or more of the following: controlling an operational state of one or more bleed valves (as taught by Brunell) of the compressor, and controlling the orientation of one or more stators (as taught by Brunell) of the compressor, so as to control performance of the gas turbine engine as optimized action in response to deterioration, faults, failures and damage to the compressor by controlling bleed valves and variable stator vanes as taught by Brunell (Brunell: [0028], [0030]).
In Reference to Claim 3
Gandhi, as modified by Brunell, discloses the computer-implemented method as claimed in claim 1, further comprising: controlling storage of the control data in a memory to update one or more gas turbine engine operational parameters (Gandhi [0021], [0042]: such as the creation of further models and stored to memory and further machine learning).
In Reference to Claim 9
Gandhi, as modified by Brunell, discloses a non-transitory computer readable storage medium comprising computer readable instructions that, when read by a computer, cause performance of the computer-implemented method as claimed in claim 1 (Gandhi [0021]).
In Reference to Claim 10
Gandhi, as modified by Brunell, discloses an apparatus comprising: a controller (Gandhi Fig. 1: 38) configured to perform the computer- implemented method of claim 1.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0135384 to Gandhi et al. (Gandhi) in view of US Patent Application Publication 2004/0123600 to Brunell et al. (Brunell) as applied to claim 1 above, and further in view of US Patent Application Publication 2018/0371914 to Karigiannis et al. (Karigiannis).
In Reference to Claim 7
Gandhi, as modified by Brunell, discloses the computer-implemented method as claimed in claim 1, including automatic scheduling of maintenance but does not explicitly teach “… wherein the control data defines machining instructions for execution by a robotic repair tool ….”
Karigiannis is related to a computer-implemented method (abstract: such as a model matrix), as the claimed invention, and teaches wherein control data defines (Fig. 6: such as data from 250 to 240 for instance) machining instructions for execution by a robotic repair tool ([0059]: instructions to 240 for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Gandhi wherein the control data defines machining instructions for execution by a robotic repair tool, as taught by Karigiannis, so as to repair damaged components that can be placed back in service (Karigiannis: [0037]).
In Reference to Claim 8
Gandhi, as modified by Brunell, discloses the computer-implemented method as claimed in claim 1, including automatic scheduling of maintenance but does not explicitly teach “… further comprising selecting a repair scheme for the compressor using the received operability determination ….”
Karigiannis is related to a computer-implemented method (abstract: such as a model matrix), as the claimed invention, and teaches comprising selecting a repair scheme ([0056]) for a compressor ([0037]: blades for instance) using a received operability determination ([0056]: by model trainer for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Gandhi wherein there is a selecting of a repair scheme for the compressor using the received operability determination, as taught by Karigiannis, so as to repair damaged components that can be placed back in service (Karigiannis: [0037]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show computer implemented system for pumps and gas turbine engines including monitoring compressors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745